—Order, Supreme Court, New York County (Louis York, J.), entered on or about September 16, 1996, and judgment, same court and Justice, entered November 7, 1996, which granted petitioner’s application to the extent of vacating an order of deregulation by the New York State Division of Housing and Community Renewal (DHCR) and remanded the matter for further proceedings, unanimously reversed, on the law, without costs, the application denied and the petition dismissed.
The determination by DHCR had a rational basis. The tenant failed to verify his income within the required period, mandating the deregulation order (see, Administrative Code of City of NY § 26-504.3 [c] [1], [3]; Matter of Nick v State of N. Y. Div. of Hous. & Community Renewal, 244 AD2d 299). Concur— Ellerin, J. P., Nardelli, Williams, Andrias and Colabella, JJ.